Citation Nr: 1717588	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  12-06 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for lung cancer, to include any residuals of treatment for lung cancer.

2. Entitlement to service connection for a sleep disorder.

3. Entitlement to a rating in excess of 30 percent for major depressive disorder (MDD) prior to March 16, 2012, and in excess of 50 percent thereafter.

4. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1964 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The April 2010 rating decision denied entitlement to service connection for lung cancer.  The September 2013 rating decision denied entitlement to service connection for a sleep disorder, entitlement to a rating in excess of 30 percent for MDD, and entitlement to a TDIU.

In a February 2016 rating decision, during the pendency of the present appeal, the RO granted a disability rating of 50 percent for MDD, effective March 16, 2012.  While the Veteran stated in March 2016 that he wanted to withdraw his claim for an increased rating for MDD, he clarified in May 2016 that he was not satisfied with the current rating for the entire period on appeal and did not wish to withdraw his claim.  Because less than the maximum available benefit for a schedular rating was awarded and because the increase was not awarded for the entirety of the claim period, the claim remains before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).  

Per the Veteran's request, a videoconference hearing before a Veterans Law Judge was scheduled for December 2016.  In a December 2016 statement, the Veteran withdrew his request for a hearing.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The Veteran's lung cancer is etiologically related to asbestos exposure during service.

2. The Veteran does not have a currently diagnosed sleep disorder that is distinct from the chronic sleep impairment that is a symptom of his service-connected MDD.

3. Prior to March 16, 2012, the Veteran's MDD symptoms most nearly approximated, at worst, occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

4. From March 16, 2012, the Veteran's MDD symptoms most nearly approximated, at worst, occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1. The criteria for service connection for lung cancer are met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2. The criteria for service connection for a sleep disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3. The criteria for a disability rating in excess of 30 percent for MDD, prior to March 16, 2012, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9434 (2016).

4. The criteria for a disability rating in excess of 50 percent for MDD, from March 16, 2012, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.130, DC 9434 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Duties

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

The RO notified the Veteran in November 2009 and August 2013 letters of the evidence needed to substantiate the service connection claims.  These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that the Veteran would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

In a claim for an increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim; namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In addition, general notice is required regarding how disability ratings and effective dates are assigned.  Id.  In this case, the Veteran was sent a letter in August 2013 which satisfied the notice requirements.  Thus, the duty to notify has been met.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, private treatment records, VA examination reports, lay statements, and the Veteran's statements.  

The Veteran was afforded VA examinations in January 2010, March 2010, June 2011, and September 2013.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the reasons stated below, these examinations were adequate. 

As such, the RO has provided assistance to the appellant as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The appellant has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duties to notify and assist in the development of these claims.

Service Connection - Laws and Regulations

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. 
§ 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Claim for Lung Cancer - Analysis

The Veteran asserts that his current lung cancer is related to or caused by asbestos exposure during service.  In December 2009, the Veteran stated that he was exposed to asbestos while aboard the USS Camp and the USS Boston, noting that each of these ships was in dry-dock for refurbishing during the time of his time aboard.  

The Veteran also asserts that his lung cancer is related to or caused by exposure to herbicide agents in the Republic of Vietnam.  He stated that he went ashore to Danang and Saigon while assigned to the USS Camp which was off the shore of Vietnam at the time.  As service connection for lung cancer is being granted based on exposure to asbestos, no further discussion is warranted regarding whether the Veteran was exposed to herbicide agents.

Initially, the Board finds that the medical evidence demonstrates a diagnosis of lung cancer in March 2008 and treatment for lung cancer during the pendency of the appeal.  See July 2009 private CT examination report; January 2010 VA examination report; and June 2011 VA examination report.

Next, the Board finds that the Veteran was exposed to asbestos during service.  The Veteran's DD-214 indicates that his military occupational specialty (MOS) was aerographer's mate, and he had one year and four months of foreign and/or sea service.  Military personnel records indicate that he was assigned to the USS Camp and USS Boston.  The MOS of aerographer's mate is considered to have a minimal probability of asbestos exposure.  See M21-1, Part IV, Subpart ii, Chapter 1, Section I, para. 3(c).  Resolving all reasonable doubt in favor of the Veteran, he was exposed to asbestos during service. 

Turning to the issue of etiology, the Board finds that the preponderance of the evidence is supports a finding that the Veteran's lung cancer is related to or caused by his exposure to asbestos during service.  Evidence against a nexus between asbestos exposure during service and lung cancer includes the January 2010 and June 2011 VA examination reports.  The January 2010 VA examiner opined that it is less likely than not that the Veteran's lung cancer is due to asbestos exposure and is more likely related to his history of smoking.  He was noted to be a smoker for more than 40 years prior to the cancer diagnosis in March 2008.  The January 2010 VA examiner stated that the Veteran's chest x-ray, CT scan, pulmonary functions tests, and clinical assessment from the pulmonologist who treated him for lung cancer are all negative for any evidence of asbestos.  This opinion is adequate as the VA examiner reviewed the Veteran's medical records and provided an opinion adequately supported by a rationale.  The June 2011 VA examiner also opined that it is less likely than not that the Veteran's current lung cancer is related to asbestos exposure during service.  He explained that a review of medical literature revealed that asbestos-related lung neoplasms most commonly involved the upper lung lobes and are mesothelial or bronchogenic in origin, unlike the Veteran's left lower lobe non-squamous cell carcinoma.  This opinion is also adequate as the VA examiner gave a detailed medical history, examined the Veteran, and provided a nexus opinion supported by a rationale.  

Evidence in support of a nexus between the asbestos exposure during service and lung cancer includes an April 2010 letter from a private physician who concluded, within a reasonable degree of medical probability, that the Veteran was diagnosed with a malignant asbestos-related primary lung cancer caused by his exposure to asbestos.  The Board finds this opinion to be adequate and highly probative, as the physician reviewed the Veteran's work history, pathology reports, and smoking history, and gave a detailed history of the Veteran's exposure to asbestos during service, history of smoking, and diagnosis of and treatment for lung cancer.  He stated that the Veteran's exposure to asbestos during service was of sufficient magnitude and latency to account for any asbestos-related disease.  The Board finds that the evidence against a nexus is outweighed by the highly probative evidence supporting a nexus between asbestos exposure during service and lung cancer. 

For these reasons, the Board will resolve reasonable doubt in the Veteran's favor to find that the Veteran's lung cancer is related to or caused by exposure to asbestos during service.  See 38 C.F.R. §§ 3.102, 3.303.

Service Connection Claim for a Sleep Disorder - Analysis

The Veteran is seeking service connection for a sleep disorder as a separate and distinct condition.  

The Veteran is currently in receipt of service-connection for MDD.  This disability is rated under 38 C.F.R. § 4.130, DC 9434, which contemplates chronic sleep impairment.  

The Veteran was afforded a VA examination in September 2013.  The VA examiner diagnosed the Veteran with MDD. Among the symptoms attributed to the MDD were insomnia and chronic sleep impairment.  The VA examiner opined that the there was no objective evidence to support a diagnosis of a sleep disorder at this time.  He explained that the Veteran's sleep disturbance is accounted as a symptom under his current service-connected diagnosis of MDD.

Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.

Thus, the Board finds that separate service connection for a sleep disorder is not warranted, as it would violate the rule against pyramiding.  See 38 C.F.R. 4.14.  As the Veteran's symptoms of a sleep disorder have been attributed to his service-connected MDD and are contemplated by the assigned schedular rating for MDD, no further discussion of service connection for a sleep disorder is warranted.

Increased Ratings - Laws and Regulations

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.   See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Rating for MDD - Analysis

The Veteran is in receipt of a 30 percent rating for MDD, prior to March 16, 2012, and a 50 percent rating thereafter.  MDD is rated under 38 C.F.R. § 4.130, DC 9434.  All psychiatric disabilities are evaluated under the General Rating Formula for Mental Disorders. 

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as de-pressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in March 2016; therefore, the claim is governed by DSM 5.  However, the amended regulations made no change to the symptomatology assigned to each of the disability ratings provided for in the General Rating Formula for Mental Disorders. 

The Board notes that the use of the GAF scale has been abandoned in the DSM 5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  However, this claim is governed by DSM-IV, and it was in use during portions of the appeal period when relevant medical entries of record were made. Therefore, the GAF scores assigned remain relevant for consideration in this appeal. 

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth edition, p. 46 (1994). 

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. at p. 47. 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id. 

Scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Id. 

When evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether a veteran exhibited the symptoms listed in the Rating Schedule.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive.  Id. 

Turning to the relevant evidence of record, a February 2012 VA treatment note indicates that the Veteran was having occasional anxiety attacks.

A February 2012 VA treatment note indicates that the Veteran had been married for 20 years.  He had no prior suicide attempts or ideations.  He reported that he was doing well from a depression standpoint.  He was sleeping about seven to eight hours per night.  While he had occasional nightmares, they were not particularly bothersome to him.  Energy and concentration were adequate.  He enjoyed painting and worked out for about 30 minutes a day.  He and his wife got along well.  On examination, he had good hygiene and eye contact.  His speech was normal.  His mood was "fair" and affective was reactive and full range, with no lability evident.  He was logical and goal directed, with no psychotic delusions or auditory hallucinations.  Cognition was grossly intact.  He denied feelings of helplessness or hopelessness.  Judgment was fair.  

An October 2012 VA treatment note indicates that the Veteran had trouble sleeping, with nightmares.  His energy and concentration were reported to be adequate.  He had a good relationship with his wife.

The Veteran was afforded a VA examination in September 2013.  The VA examiner diagnosed MDD, recurrent, moderate.  The Veteran reported symptoms of depressed mood, situational anxieties, anhedonia, insomnia, decreased levels of motivation, feelings of worthlessness, and dreams related to service with feelings of anxiety upon waking.  A GAF score of 55 to 60 was assigned.  The VA examiner opined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The Veteran reported having a good relationship with his wife.  He has one adult son, but has not seen him since he was eight years old.  He spent most of his time with his wife and her children.  He attended church on a regular basis.  He began painting in November 2012.  He retired in April 2008.  His symptoms included depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.
A November 2013 VA treatment note indicated that the Veteran had intermittent periods of sadness and anxiety, but that these periods did not normally last more than a few hours.  He continued to have periods of intense anxiety three to five times per week.  He reported sleeping well most nights due to medication.  His appetite was fair.  Energy and concentration were reported as good.  He enjoyed painting and continued to go for walks.  He and his wife had a good relationship.  His speech was normal, mood reported as "fair," and affect was reactive and full range.  He was logical and goal directed.  He had no delusions, hallucinations, or suicidal or homicidal ideation.  

A February 2016 VA treatment record indicates that the Veteran had no prior suicide attempts or ideations.  He stated that he did not sleep well without medication.  His appetite was fair.  He had intermittent periods of sadness and anxiety, but these did not last more than a few hours.  His energy and concentration were reported to be good, and he enjoyed painting and going for walks.  He and his wife had a good relationship.  He indicated that his mood was good as long as he took his medications.  His MDD was described as being in remission.  He had intense periods of anxiety approximately three to five times per week.  

After a review of all the evidence, lay and medical, the Board finds that, prior to March 16, 2012, the Veteran's MDD symptoms most nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks consistent with a 30 percent rating.  VA treatment records indicated that the Veteran had symptoms of depressed mood, anxiety, panic attacks, and chronic sleep impairment prior to March 16, 2012.  For these reasons, the Board finds that the Veteran's MDD symptoms more nearly approximate the criteria for a rating of 30 percent, and no higher, prior to March 16, 2012.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 4.3, 4.7, 4.130.

However, the criteria for a disability rating in excess of 30 percent have not been met or more nearly approximated prior to March 16, 2012.  The evidence does not show that the Veteran experienced occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment. The evidence shows no symptoms of impaired speech, impaired short-term and long-term memory, impaired judgment, impaired abstract thinking, flattened affect, neglect of personal appearance and hygiene, spatial disorientation, impaired impulse control, difficulty in adapting to stressful circumstances, suicidal ideation, obsessional rituals which interfered with routine activities, near continuous panic or depression affecting the ability to function independently, appropriately and effectively, spatial disorientation, or neglect of personal appearance and hygiene.  The record does not reflect occupational and social impairment such that a disability rating in excess of 30 percent would be appropriate prior to March 16, 2012.  During the period on appeal, the Veteran maintained a good relationship with his wife, had a full and congruent affect, enjoyed leisure activities such as painting and walking, and had normal thought processes and speech.  For these reasons, the Board finds that a preponderance of the evidence is against a rating in excess of 30 percent for MDD prior to March 16, 2012.

From March 16, 2012, forward, the Board finds that the Veteran's MDD symptoms most nearly approximate occupational and social impairment with reduced reliability and productivity consistent with a 50 percent rating.  The September 2013 VA examination and VA treatment records indicated that, from March 16, 2012, the Veteran had symptoms of depressed mood, situational anxieties, insomnia, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and periods of intense anxiety more than once a week.  For these reasons, the Board finds that the Veteran's MDD symptoms more nearly approximate the criteria for a rating of 50 percent, and no higher, from March 16, 2012.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 4.3, 4.7, 4.130.

However, the criteria for a disability rating in excess of 50 percent have not been met or more nearly approximated from March 16, 2012.  The evidence does not show that the Veteran experienced occupational and social impairment with deficiencies in most areas or total occupational and social impairment to warrant a higher rating.  In this regard, the evidence shows no symptoms of suicidal ideation, inability to establish and maintain effective relationships, speech intermittently illogical, obscure, or irrelevant, impaired impulse control, difficulty in adapting to stressful circumstances, suicidal ideation, obsessional rituals which interfered with routine activities, near continuous panic or depression affecting the ability to function independently, appropriately and effectively, spatial disorientation, disorientation to time or place, intermittent inability to perform activities of daily living, persistent danger of hurting self or others, grossly inappropriate behavior, persistent delusions or hallucinations, gross impairment in thought process or communication, or neglect of personal appearance and hygiene.  For these reasons, the record does not reflect occupational and social impairment such that a disability rating in excess of 50 percent would be appropriate from March 16, 2012.  The record indicates that the Veteran, while divorced three times, has been married for more than 20 years.  He began painting in November 2012 and attended church on a regular basis.  He has intermittent panic attacks and periods of depression.  For these reasons, the Board finds that a preponderance of the evidence is against a rating in excess of 50 percent for MDD from March 16, 2012.

ORDER

Service connection for lung cancer is granted.

Service connection for a sleep disorder is denied.

Prior to March 16, 2012, a disability rating in excess of 30 percent for MDD is denied.

From March 16, 2012, a disability rating in excess of 50 percent for MDD is denied.


REMAND

Herein, the Board grants service connection for lung cancer.  The RO's implementation of this new award of service connection may impact the remaining issue on appeal, entitlement to a TDIU.  For this reason, a remand is necessary.


Accordingly, the case is REMANDED for the following action:

1. Obtain any and all updated VA treatment records of the Veteran and associate them with the record. 

2. Implement the Board's award of service connection for lung cancer.

3. Thereafter, readjudicate the issue of entitlement to a TDIU.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


